[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-16384                ELEVENTH CIRCUIT
                                                               APRIL 20, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                      D. C. Docket No. 06-20057-CR-PCH

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

RONALD DELANCY,

                                                           Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (April 20, 2009)

Before BLACK, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Ronald Delancy appeals from the denial of his motion for a reduced

sentence, filed pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 706 to the

Sentencing Guidelines, which reduced the base offense levels applicable to crack
cocaine found in U.S.S.G. § 2D1.1. On appeal, Delancy, who was sentenced under

the career offender guideline, U.S.S.G. § 4B1.1, concedes that our precedent

forecloses his argument, but, in order to preserve the issue, argues that the district

court erred in denying his motion. After thorough review, we affirm.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008).

      A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission.             18

U.S.C. § 3582(c)(2). The Sentencing Commission has noted that a defendant is

ineligible for a sentence reduction where an “amendment does not have the effect

of lowering [his] applicable guideline range because of the operation of another

guideline or statutory provision.” U.S.S.G. § 1B1.10, comment. (n.1(A)).

      As Delancy concedes, his argument is foreclosed by precedent. We recently

held that, “[w]here a retroactively applicable guideline amendment reduces a

defendant’s base offense level, but does not alter the sentencing range upon which

his or her sentence was based, § 3582(c)(2) does not authorize a reduction in

sentence.” United States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008), cert.



                                          2
denied, McFadden v. United States, 129 S. Ct. 965 (2009), and cert. denied, __ S.

Ct. __ (U.S. Mar. 9, 2009) (No. 08-8554). Because Delancy’s sentencing range

was calculated under the career-offender provisions in U.S.S.G. § 4B1.1, rather

than the drug quantity table in § 2D1.1, Amendment 706 did not have the effect of

lowering Delancy’s sentencing range, and, thus, he was ineligible for a sentence

reduction. Accordingly, we affirm.

      AFFIRMED.




                                        3